 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    JESUS BONILLA CASTANEDA,                         No. 1:16-cv-01562-LJO-SKO (PC)
12                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS DENYING
13           v.                                        DEFENDANTS’ MOTION TO DISMISS
14    STU SHERMAN, et al.,                             (Docs. 36, 43)
15                       Defendants.                   SEVEN (7) DAY DEADLINE
16

17          Plaintiff, Jesus Bonilla Castaneda, is a state prisoner proceeding pro se and in forma
18   pauperis, in this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a
19   United States Magistrate Judge pursuant to 28 U.S.C. ' 636(b)(1)(B) and Local Rule 302. On
20   February 20, 2019, the Magistrate Judge issued Findings and Recommendation to deny
21   Defendants’ motion to dismiss. (Doc. 43.) The Findings and Recommendation was served that
22   same date and gave the parties twenty-one days to file objections. (Id.) Despite lapse of the time
23   allowed, no objections have been filed.
24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a
25   de novo review of this case. Having carefully reviewed the entire file, the Court finds the
26   February 20, 2019 Findings and Recommendation to be supported by the record and proper
27   analysis.
28
                                                       1
 1        Accordingly:
 2        1. the Findings and Recommendation, issued on February 20, 2019 (Doc. 43), is adopted
 3              in full;
 4        2. Defendants’ motion to dismiss, filed on June 21, 2018, (Doc. 36), is denied; and
 5        3. Defendants SHALL file an answer to the First Amended Complaint within seven (7)
 6              days of the date of service of this order.
 7

 8   IT IS SO ORDERED.
 9
       Dated:      March 20, 2019                            /s/ Lawrence J. O’Neill _____
10                                                 UNITED STATES CHIEF DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
